DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s amendments overcame 101 and 112 rejections.
Applicant's arguments filed 8/31/2022 with respect to art rejections have been fully considered but they are not persuasive:
Applicant essentially argues that Singidi does not teach “reading a physical erasing unit and updating a read count of the physical erasing unit” because Singidi performs a read disturb scan of the memory cells which is different from a physical erasing unit. Applicant also explains that “the physical erasing unit refers to physical block which is the basic unit for performing operation of erasing in a memory storage. It is understood by a person having ordinary skill in the art that a physical block is different from a memory cell. Singidi at best refers to performing scanning memory cells but Singidi does not teach “scanning the physical erasing unit” since the memory cells in Singidi does not refer to a physical erasing unit in the memory storage”.
Applicant’s arguments are not persuasive because (i) a flash memory (see [0008], [0003], [0012], and other locations) is erasable and is made out of blocks of memory cells. Singidi in [0060] is not analyzing only one cell but all cells (within blocks of the flash), with the granularity of one cell. The physical erasing unit is Singidi’s flash and scanning a flash/erase unit in Singidi is looking for all cells that crossed the threshold; (ii) In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (blocks, as opposed to erasing unit) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Allowable Subject Matter
Claims 2-4, 6-8, 10-12, 14-16, 18-20, and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 9, 13, 17, and 21 is rejected under 35 U.S.C. 103 as being unpatentable over Singidi (US 2019/0130983 A1), in view of Kim (US 2017/0075593 A1).
For claim 1, 
Singidi teaches a memory management method, applied to a memory storage, and comprising: reading a physical erasing unit and updating a read count of the physical erasing unit by a memory control circuit (see paragraph [0060], [0008], [0003], [0012], figure 4, and other locations; view flash as said erasing unit; view block 400 as said memory storage device, which is physical); scanning the physical erasing unit by the memory control circuit if the updated read count is not less than a read count threshold (see [0060] and other locations: view exceed as said not less than); and [].
Singidi does not explicitly teach “dynamically calculating the read count threshold according to the read count and a read error bit by the memory control circuit”
However, Kim teaches dynamically calculating the read count threshold according to the read count and a read error bit by the memory control circuit (see [0054], [0069], [0004], and other locations: ECC (includes error bits), is continuously used)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singidi to include “dynamically calculating … control circuit”, as taught by Kim, because each one of Singidi and Kim teach read disturb effects therefore they are analogous arts and because it would improve the accuracy of the measuring of said effects (see [0054], [0069], and other locations).

For claim 5, 
The combination of Singidi and Kim teaches the limitations of claim 1 for the reasons above.
Kim further teaches a step of reading the physical erasing unit and updating the read count of the physical erasing unit by the memory control circuit further comprises: acquiring the read error bit of the physical erasing unit by the memory control circuit (see locations pointed to above: included in ECC).


For claims 9 and 13, 
The claims recite essentially similar limitations as claims 1 and 5 respectively. Claims 9 and 13 are a memory storage, comprising: a connection interface, configured to be coupled to a host system; a rewritable non-volatile memory; and a memory control circuit, coupled to the connection interface and the rewritable non-volatile memory (see figures 1, 10 and other location).

For claims 17 and 21, 
The claims recite essentially similar limitations as claims 1 and 5 respectively. Claims 17 and 21 are a memory control circuit, configured to control a memory storage comprising a rewritable non-volatile memory, the memory control circuit comprising: a host interface, configured to be coupled to a host system; a memory interface, configured to be coupled to the rewritable non-volatile memory; and a memory management circuit, coupled to the host interface and the memory interface (see figures 1, 10 and other location).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Cohen (US 2014/0136883 A1) teaches read count threshold in flash memory but not the other limitations.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114